Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou et al. (2019/0149788).
 
 	Regarding claim 1, Liou discloses a method for controlling an electronic instrument including a projection section (110) that projects an image via a projection lens and an imaging section (120) that performs imaging via an imaging lens, the method comprising: 
causing a first storage to store first characteristic data representing characteristics of the projection lens (S206), second characteristic data representing characteristics of the imaging lens (S216), and arrangement data representing arrangement of the projection lens and the imaging lens (note that the formula 1 and formula 2 include extrinsic parameters r1, r2, r3, and t, rotational vectors and translational vector, respectively) then causing the projection section to project a pattern image on an object via the 
updating the arrangement data stored by the first storage based on the captured image data, the first characteristic data stored by the first storage, and the second characteristic data stored by the first storage (note the projection matrix is formed of the extrinsic parameters between the image sensing device 120 and the projecting device 110 as recited in par. 38, which is obtained through the calculation of formula 6 according to the three-dimensional coordinate values of each feature point on the calibration board 190 obtained in step 220 as described in par 37) without updating the first characteristic data stored by the first storage and the second characteristic data stored by the first storage (according to par. 39, only the projection matrix is updated).
	It should be noted that the processing unit 130 inherently includes the storages as claimed.  That is, the intrinsic parameters and extrinsic parameters in Liou are inherently stored in some memory means in order to carry out the calibration.
	It should also be noted that the intrinsic and extrinsic parameters in formulas 1 and 2 inherently include initial values and the extrinsic parameters are being updated by step S222.
	Regarding claim 2, Liou discloses wherein part of the pattern image represents a predetermined image (note projection pattern in par. 27-30), the captured image data represents a captured image representing the predetermined image on the object (note 
	Regarding claim 3, Liou discloses wherein the projection lens is a zoom lens, the first characteristic data represents characteristics of the zoom lens when a principal point of the zoom lens is located in a predetermined position, the arrangement data represents the arrangement of the zoom lens and the imaging lens when the principal point of the zoom lens is located in the predetermined position, and the projection section projects the pattern image on the object via the zoom lens in a situation in which the principal point of the zoom lens is located in the predetermined position.  That is, the extrinsic parameters r1, r2, and r3 in both the projecting device 110 and the image sensing device 120 (par. 22 and 35), which inherently include lens zooming values, can be adjusted to any value or position.  The adjustment is considered an intended use of the invention.
	Regarding claim 4, Liou discloses wherein a focal length of the zoom lens is changeable over a range from a first focal length to a second focal length, and the predetermined position is any of the position of the principal point of the zoom lens when the focal length is the first focal length, the position of the principal point of the zoom lens when the focal length is the second focal length, and the position of the 
	Regarding claim 5, Liou discloses wherein it is evaluated whether or not the principal point of the zoom lens is located in the predetermined position, and the projection section projects the pattern image on the object via the zoom lens when it is determined that the principal point of the zoom lens is located in the predetermined position.  That is, the projecting device 110 projects the projection pattern on the calibration board 190 when the projection lens is focused.  
	Regarding claim 10, see rejection to claim 1.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jefferey Harold, can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
                                                                      /MICHAEL LEE/                                                                                 Primary Examiner, 
     Art Unit 2422